MEMORANDUM **
Shan L. McDonald, Jerri Walters, and Jennifer Cassidy appeal the district court’s order denying their motion for a preliminary injunction against certification of the results of the San Diego mayoral election held on November 2, 2004. They claim that the City’s allowance of a write-in candidate violated the Equal Protection Clause of the United States Constitution, the California Constitution, and the City Charter. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our review of an order denying a preliminary injunction is limited and deferential. Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc). The district court did not abuse its discretion in concluding that the appellants failed to demonstrate a likelihood of success on the merits because them equal protection claim, filed after the election, was barred by the equitable defense of laches. See id. at 917-18; Soules v. Kauaians for Nukolii Campaign Comm., 849 F.2d 1176, 1181 (9th Cir.1988). The district court also did not abuse its discretion in its consideration of the balance of the hardships, the possibility of irreparable injury, and the public interest. See Southwest Voter Registration Educ. Project, 344 F.3d at 917-18.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellants’ request for judicial notice is granted.